Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Election of Species
Applicant’s election of the following species in the reply filed on 30 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)):a lyotropic liquid crystal mixture (claims 1-5), the corresponding method of preparation thereof said liquid crystal mixture (claim 6), as well as the corresponding use thereof said lyotropic liquid crystal mixture in a polarizing film (claims 7-10), and the corresponding conjugated polymer formed therefrom said polarizing film, characterized in that the lyotropic liquid crystal mixture comprises:(1) a compound of formula 1, [A+B-]-C-Rm-[D]-Rn, wherein the substituents are as follows
(a) A is the structure of formula 21 
    PNG
    media_image1.png
    80
    353
    media_image1.png
    Greyscale
;
(b) B is both I− and I3–;
(c) C is the structure of formula 33 
    PNG
    media_image2.png
    23
    344
    media_image2.png
    Greyscale
;
(d) D is the structure of formula 43 
    PNG
    media_image3.png
    29
    344
    media_image3.png
    Greyscale
, and(2) a compound of formula 2, Rm-[D]-Rn, wherein the substituents are as follows	(e) D is the structure of formula 43.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites a “diacetylene-based lyotropic liquid crystal mixture comprising Chemical Formula 1 and Chemical Formula 2” (emphasis added); the scope of the protection sought is not clear. The phrase "based" renders the claims indefinite because the claims include acetylene-containing compounds not actually disclosed (those encompassed by “diacetylene-based "), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 1 is rejected as being vague and indefinite when it recites a “diacetylene-based lyotropic liquid crystal mixture comprising Chemical Formula 1 and Chemical Formula 2” (emphasis added); the scope of the protection sought by a mixture comprising two distinct formulae is not clear. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed diacetylene-based lyotropic liquid crystal mixture comprising a compound of Chemical Formula 1 and a compound of Chemical Formula 2.  
Claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image4.png
    47
    603
    media_image4.png
    Greyscale
 and
    PNG
    media_image5.png
    47
    603
    media_image5.png
    Greyscale
 “wherein A+ is a linear or cyclic cationic compound, B− is a halogen-, carbon-, nitrogen-, phosphorus, boron- or oxygen-containing anionic compound, C is a C1-3 linear compound with some atoms optionally substituted with oxygen or nitrogen, D is a diacetylene-based compound, and Rm or Rn is a C1-20 linear compound” (emphasis added); the scope of the protection sought is not clear since the recitations for each of A, B and C are each a substituent groups contained in the compound of Chemical Formula I, and each of D, Rm and Rn are each substituent groups contained in the compound of Chemical Formula 2. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal mixture.
Claim 1 is rejected as being vague and indefinite when it recites “C is a C1-3 linear compound with some atoms optionally substituted with oxygen or nitrogen” (emphasis added); the scope of the protection sought is not clear, as atoms are “replaced with” or “substituted by”. Also, there is insufficient antecedent basis for “atoms” in the claim. Claim 1 fails to particularly point out and distinctly claim the substituent C of the compound of Chemical Formula I contained in the claimed liquid crystal mixture.
Amended claim 3 is rejected as being vague and indefinite when it recites “B− is Cl−, Br−, I−, COOCF3 −, CH3SO3 −, PO4 −, OH−, COO−, NO2 −, BF4 − PF4 −, NTf2 −, I3 −, I5 − or I7 −, or both I− and I3−” (emphasis added); the scope of the protection sought by the subsistent group B in the compound of Chemical Formula I being “both” I− “and” I3− is not clear. Claim 3 fails to particularly point out and distinctly claim the substituent B of the compound of Chemical Formula I contained in the claimed liquid crystal mixture.
Claim 6 is rejected as being vague and indefinite when it recites “synthesizing a compound having a structure of [A+X−]—C—Rm-D-Rn by reacting the X of the [X]—C—Rm-[D]-Rn compound with an A compound at a molar ratio of 1:5, wherein the A is a nitrogen-containing linear or cyclic compound” (emphasis added); the scope of the protection sought is not clear, especially as “A” is a substituent in the compound [A+X−]—C—Rm-D-Rn and “X” is a substituent in the compound [X]—C—Rm-[D]-Rn. Claim 6 fails to particularly point out and distinctly claim the method for preparing the lyotropic liquid crystal mixture. 
Claim 6 is rejected as being vague and indefinite when it recites “synthesizing a compound having a structure of [A+B−]—C—Rm-D-Rn  by reacting the X− of the [A+X−]—C—Rm-D-Rn compound with B2 at a molar ratio of 1:5, wherein the B2 is a halogen compound selected from the group consisting of F2, Cl2, Br2 and I2” (emphasis added); the scope of the protection sought by the reaction of a halogen group in a compound having a structure of [A+B−]—C—Rm-D-Rn  with a halogen compound, i.e., B2, is not clear. Also, the Examiner notes the inconsistent recitation of “B2” and “B2 ”; appropriate correction is required. Claim 6 fails to particularly point out and distinctly claim the method for preparing the lyotropic liquid crystal mixture.
Claims 7-11 are rejected as being vague and indefinite when they each recite “coating-type polarizing film” (emphasis added); the scope of the protection sought by “type” is not clear. The phrase "type" renders the claims indefinite because the claims include coating polarizing films not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in preceding paragraphs 5-8 of this Office action, AND if rewritten or amended to limit the group A in the compound of Chemical Formula 1 to being a group selected from the group consisting of Chemical Formulae 15 through 31. 
Claims 3 and 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in preceding paragraphs 9-12 of this Office action and to include all of the limitations of the base claim and any intervening claims, AND if rewritten or amended to limit the group A in the compound of Chemical Formula 1 to being a group selected from the group consisting of Chemical Formulae 15 through 31.
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 as per preceding paragraph 13 and any intervening claims, AND if rewritten or amended to limit the group A in the compound of Chemical Formula 1 to being a group selected from the group consisting of Chemical Formulae 15 through 31.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a diacetylene compound useful as a component of a liquid crystal composition: U.S. Patent No. 9,139,774; U.S. Patent Application Publication No. 2021/0395612; Japanese Patent No. JP3646884; and Choi et al., "Transfer and Amplification of Iodine-Based Diacetylene Amphiphiles to Anisotropic Optical Properties by Uniaxial Orientation in Thin Films", ACS Appl. Mater. Interfaces 2021, 13, 19, 22884–22890.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722